Elliott, J.
The questions in this ease can not be decided without the evidence, and that is not properly in the record. The counsel who prepared the bill of exceptions wrote a skeleton bill, and attempted to make provision for the insertion of the oral testimony taken by the stenographer by using the words “ here insert,” without setting out the evidence. This course is not the proper one. At common law all evidence must be incorporated in the bill before it is signed. Irwin v. Smith, 72 Ind. 482, and cases cited pp. 488-489.
Our statute modifies the common law rule, but it does not so far change it as to enable a party to get the evidence into the record in the method adopted in this case. Wagoner v. Wilson, 108 Ind. 210; Stone v. Brown, ante, p. 78.
Judgment affirmed.